Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments with respect to claim 16 have been considered and are persuasive. However, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 16, 20, 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Perisetty (USPN 7978450).
	Regarding claim 16, Perisetty discloses a circuit (figure 8) comprising:
a configuration terminal (a terminal 14 is configured to supply a voltage to an internal circuit 12);
an internal node (a node 98) coupled to internal circuitry of the circuit (12);
a first switch (T10) having a current path and a first control node (a gate of T10), wherein the current path is directly coupled between the configuration terminal and the internal node; and
a capacitor (a capacitor 54) coupled between a control terminal of the first switch (T10) and a reference potential (a ground) ; and
a second switch (T9) having a current path and a second control node (110) not directly connected to the first control node, wherein the current path is directly coupled between the internal node and the reference potential (the ground, see figure 8).
Regarding claim 20, Perisetty discloses control circuitry (control circuitry 64) configured to control the first switch/or the second switch.
Regarding claim 22, Perisetty discloses the capacitor comprises an integrated circuit capacitor (the capacitor 54 is integrated with the switch T10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perisetty in view of Huang et al (USPN 2008/0316660).
Regarding claim 17, Perisetty discloses all limitations of claim 16 as discussed above, but does not disclose the first switch as claimed.
Huang discloses a circuit (see figure 5b) comprises a first switch (504) is a transmission gate including a PMOS transistor (03) and a NMOS transistor (04).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first switch of Perisetty to incorporate a transmission gate as disclosed by Huang in order to allow a higher program voltage transmitting to the internal circuit and avoid a leakage current.
4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perisetty in view of Tong et al (USPN 6757147).
Regarding claim 19, Perisetty discloses all limitations of claim 16 as discussed above, but does not disclose an ESD protection circuit as claimed.
Tong discloses a circuit (see figure 5b) comprises ESD protection circuitry (14) coupled to an internal node (B)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first switch of Perisetty to incorporate ESD protection circuitry as disclosed by Tong in order to protect the internal circuit from an additional ESD event.
5.	Claim 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al (USPN 2018/0337170)  in view of Perisetty.
 Regarding claim 16, Kanawati discloses a circuit (figures 1, 5) comprising:
a configuration terminal (205);
an internal node (201) coupled to internal circuitry of the circuit (130);

a first switch (210) having a current path and a first control node (such as a control node of 210), wherein the current path is directly coupled between the configuration terminal and the internal node; and
a second switch (112) having a current path and a second control node (110) not directly connected to the first control node, wherein the current path is directly coupled between the internal node and the reference potential (the ground, see figure 1).
Kanawati does not explicitly disclose a capacitor as claimed.
Perisetty discloses a protection circuit comprises a capacitor (such as a capacitor 58 in figure 8) coupled between a control terminal of a first switch (T10) and a reference potential (a ground).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the circuit of Kanawati to incorporate a capacitor as disclosed by Perisetty in order to ensure the internal circuit from being damage due to an ESD event.
Regarding claim 21, Kanawati discloses a radio frequency terminal (220) adjacent to the configuration terminal  (205).
Allowable Subject Matter
6.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 1-3, 5-13, 15 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit comprising: a first switch coupled between the configuration terminal and the internal node, wherein the first switch is configured to couple the configuration terminal with the internal node during the configuration phase and to decouple the configuration terminal from the internal node during normal operation of the circuit; a capacitor coupled between a control terminal of the first switch and a reference potential; and a second switch directly coupled between the internal node and the reference potential, wherein the second switch is configured to couple the internal node to a reference potential during the normal mode of operation and to decouple the internal node from the reference potential in the configuration phase as recited in claim 1.

A method, comprising: coupling a configuration terminal to an internal node of a circuit during a configuration phase; decoupling the configuration terminal from the internal node during normal operation; and capacitively
coupling the configuration terminal or the internal node to a reference potential, wherein the method is performed using a circuit comprising a first switch coupled between the configuration terminal and the internal node, and a second switch directly coupled between the internal node and the reference potential as recited in claim 10.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836